
	

113 HR 570 : American Heroes COLA Act
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 570
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 22, 2013
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  provide for annual cost-of-living adjustments to be made automatically by law
		  each year in the rates of disability compensation for veterans with
		  service-connected disabilities and the rates of dependency and indemnity
		  compensation for survivors of certain service-connected disabled veterans, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Heroes COLA
			 Act .
		2.Automatic annual
			 increase in rates of disability compensation and dependency and indemnity
			 compensation
			(a)Indexing to
			 social security increasesSection 5312 of title 38, United
			 States Code, is amended by adding at the end the following new
			 subsection:
				
					(d)(1)Whenever there is an increase in benefit
				amounts payable under title II of the Social Security Act (42 U.S.C. 401 et
				seq.) as a result of a determination made under section 215(i)
				of such Act (42
				U.S.C. 415(i)), the Secretary shall, effective on the date of
				such increase in benefit amounts, increase the dollar amounts in effect for the
				payment of disability compensation and dependency and indemnity compensation by
				the Secretary, as specified in paragraph (2), as such amounts were in effect
				immediately before the date of such increase in benefit amounts payable under
				title II of the Social Security Act, by the same percentage as the percentage
				by which such benefit amounts are increased, but only if such percentage
				increase is calculated using the Bureau of Labor Statistics Consumer Price
				Index for Urban Wage Earners and Clerical Workers.
						(2)The dollar amounts to be increased
				pursuant to paragraph (1) are the following:
							(A)Wartime disability
				compensationEach of the dollar amounts in effect under
				section
				1114 of this title.
							(B)Additional compensation for
				dependentsEach of the dollar amounts in effect under
				section
				1115(1) of this title.
							(C)Clothing allowanceThe
				dollar amount in effect under
				section
				1162 of this title.
							(D)Dependency and indemnity
				compensation to surviving spouseEach of the dollar amounts in
				effect under subsections (a) through (d) of
				section
				1311 of such title.
							(E)Dependency and indemnity
				compensation to childrenEach of the dollar amounts in effect
				under sections
				1313(a) and
				1314
				of such title.
							(3)Whenever there is an increase under
				paragraph (1) in amounts in effect for the payment of disability compensation
				and dependency and indemnity compensation, the Secretary shall publish such
				amounts, as increased pursuant to such paragraph, in the Federal Register at
				the same time as the material required by section 215(i)(2)(D) of the Social
				Security Act (42
				U.S.C. 415(i)(2)(D)) is published by reason of a determination
				under section 215(i) of such Act (42 U.S.C. 415(i)).
						(4)During the period beginning on the
				date of the enactment of this subsection and ending on September 30, 2018, each
				dollar amount increased under paragraph (1), if not a whole dollar amount,
				shall be rounded to the next lower whole dollar amount.
						(5)The Secretary of Veterans Affairs may
				adjust administratively, consistent with the increases made under subsection
				(a), the rates of disability compensation payable to persons under section 10
				of Public Law
				85–857 (72 Stat. 1263) who have not received compensation under
				chapter 11 of this
				title.
						.
			(b)Effective
			 dateSubsection (d) of
			 section
			 5312 of title 38, United States Code, as added by subsection
			 (a) of this section, shall take effect on December 1, 2014.
			3.Increase in rate
			 of special monthly compensation for severely injured veterans
			(a)Increase
				(1)In
			 generalSection 1114(r) of
			 title 38, United States Code, is amended—
					(A)in paragraph (1),
			 by striking $2,002 and inserting $3,163;
			 and
					(B)in paragraph (2),
			 by striking $2,983 and inserting $4,713.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 December 1, 2014.
				(b)Temporary
			 ratesDuring the period
			 beginning on December 1, 2014, and ending on September 30, 2018,
			 section
			 1114(r) of title 38, United States Code, as amended by
			 subsection (a), shall be applied—
				(1)in paragraph (1),
			 by substituting $2,742 for $3,163; and
				(2)in paragraph (2),
			 by substituting $4085 for $4,713.
				
	
		
			Passed the House of
			 Representatives May 21, 2013.
			Karen L. Haas,
			Clerk
		
	
